14‐121‐cv 
Harrison v. Republic of Sudan 
 
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                                    

                                         August Term 2014 

        (Argued:            January 5, 2015            Decided:     September 23, 2015) 

                                       Docket No. 14‐121‐cv 

                                                                    

   RICK HARRISON, JOHN BUCKLEY, III, MARGARET LOPEZ, ANDY LOPEZ, KEITH 
LORENSEN, LISA LORENSEN, EDWARD LOVE, ROBERT MCTUREOUS, DAVID MORALES, 
  GINA MORRIS, MARTIN SONGER, JR., SHELLY SONGER, JEREMY STEWART, KESHA 
  STIDHAM, AARON TONEY, ERIC WILLIAMS, CARL WINGATE, TRACEY SMITH, as 
             personal representative of the Estate of Rubin Smith, 
                                        
                                           Plaintiffs‐Appellees, 
                                            
                                      v. 

                                        REPUBLIC OF SUDAN, 
 
                                        Defendant‐Appellant, 
                                         
ADVANCED CHEMICAL WORKS, AKA Advanced Commercial and Chemical Works 
 Company Limited, AKA Advanced Training and Chemical Works Company 
 Limited, Accounts & Electronics Equipments, AKA Accounts and Electronics 
                             Equipments, et al., 
                                       
                                        Defendants, 
                                         
                                       


 
NATIONAL BANK OF EGYPT, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, 
                                                       
                                      Respondents.* 
 
                                                    

                          ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                              FOR THE SOUTHERN DISTRICT OF NEW YORK 


Before: 
                                            LYNCH and CHIN, Circuit Judges, 
                                             and KORMAN, District Judge.** 
 
                                                                           
                                                  
                      Appeal from three orders of the United States District Court for the 

Southern District of New York (Torres, J.), requiring respondent banks holding 

assets of defendant‐appellant Republic of Sudan to turn over funds to satisfy an 

underlying default judgment obtained by plaintiffs‐appellees against the 

Republic of Sudan in the United States District Court for the District of 

Columbia.  The Republic of Sudan contends that (1) service of process did not 

comply with the Foreign Sovereign Immunities Act, and (2) the District Court 

erred by attaching assets of a foreign state to satisfy a judgment under the 



                                              
                      The Clerk of Court is respectfully requested to amend the caption 
                      *

as set forth above. 
               **     The Honorable Edward R. Korman, United States District Judge for 
the Eastern District of New York, sitting by designation. 
                                                            ‐ 2 ‐ 
 
Terrorism Risk Insurance Act without authorization from the Office of Foreign 

Assets Control or a Statement of Interest from the Department of Justice.   

                 AFFIRMED. 
                                                   
                                                  ____________________________ 
                                                   
                                                  ANDREW C. HALL (Brandon Levitt, on the brief), 
                                                        Hall, Lamb and Hall, P.A., Miami, Florida, 
                                                        for Plaintiffs‐Appellees. 
                                                   
                                                  ASIM GHAFOOR, Law Office of Asim Ghafoor, 
                                                        Washington, D.C., for Defendant‐Appellant. 
                                                  ____________________________ 
                              
CHIN, Circuit Judge: 

               On October 12, 2000, an explosive‐laden skiff pulled up alongside 

the U.S.S. Cole, which was docked for refueling at the port of Aden, Yemen, and 

detonated.  Seventeen U.S. Navy sailors were killed in the attack, and forty‐two 

wounded.  Fifteen of the injured sailors and three of their spouses brought suit in 

2010 in the United States District Court for the District of Columbia (the ʺD.C. 

District Courtʺ) under the Foreign Sovereign Immunities Act (the ʺFSIAʺ), 28 

U.S.C. §§ 1330, 1602 et seq., alleging that al Qaeda was responsible for the attack 

and that the Republic of Sudan (ʺSudanʺ) had provided material support to al 




                                               ‐ 3 ‐ 
 
Qaeda.  In 2012, the D.C. District Court entered a default judgment against 

Sudan in the amount of $314,705,896.  

              Plaintiffs registered the default judgment in the United States 

District Court for the Southern District of New York, and then sought to enforce 

it against funds held by New York banks.  The District Court below (Torres, J.) 

issued the three turnover orders before us. 

              We hold that (1) service of process on the Sudanese Minister of 

Foreign Affairs via the Sudanese Embassy in Washington, D.C., complied with 

the FSIAʹs requirement that service be sent to the head of the ministry of foreign 

affairs, and (2) the District Court did not err in issuing the turnover orders 

without first obtaining either a license from the Treasury Departmentʹs Office of 

Foreign Assets Control (ʺOFACʺ) or a Statement of Interest from the Department 

of Justice (ʺDOJʺ).   

              We affirm. 

                            STATEMENT OF THE CASE 

              Plaintiffs‐appellants are sailors and spouses of sailors injured in the 

bombing of the U.S.S. Cole, who brought suit against Sudan in the D.C. District 

Court on October 4, 2010, under 28 U.S.C. § 1605A, the terrorism exception to the 



                                         ‐ 4 ‐ 
 
FSIA, alleging that Sudan provided material support to al Qaeda, whose 

operatives perpetrated the attack on the vessel.1   

              Pursuant to 28 U.S.C. § 1608(a)(3), plaintiffs filed an Affidavit 

Requesting Foreign Mailing on November 5, 2010, asking that the Clerk of Court 

mail the summons and complaint via registered mail, return receipt requested, 

to: 

              Republic of Sudan 
              Deng Alor Koul 
              Minister of Foreign Affairs 
              Embassy of the Republic of Sudan 
              2210 Massachusetts Avenue NW 
              Washington, DC 2008 
 
S. App. at 66.  As represented by plaintiffs, Deng Alor Koul was the Minister of 

Foreign Affairs of Sudan at the time.  

              On November 17, 2010, the Clerk of Court entered a Certificate of 

Mailing certifying that the summons and complaint were sent via domestic 

certified mail to the ʺhead of the ministry of foreign affairs,ʺ at the Sudanese 

Embassy in Washington, D.C., id. at 67, and that the return receipt was returned 

to the Clerk of Court and received on November 23, 2010.  No attempt was made 

to serve Sudan at the Ministry of Foreign Affairs in Khartoum, the capital.  Sudan 
                                              
                
              1      One of the sailors died after the suit was brought.  His spouse, as 
representative of his estate, was substituted into the action.  
                                           ‐ 5 ‐ 
 
failed to serve an answer or other responsive pleading within sixty days after 

plaintiffsʹ service, see 28 U.S.C. § 1608(d), and the Clerk of Court thus entered a 

default against Sudan.   

                      On March 30, 2012, after a hearing, the D.C. District Court 

(Lamberth, J.) entered a default judgment against Sudan in the amount of 

$314,705,896, Harrison v. Republic of Sudan, 882 F. Supp. 2d 23, 51 (D.D.C. 2012), 

and found, inter alia, that service on Sudan had been proper, id. at 28.2  Following 

entry of the default judgment, plaintiffs filed a second Affidavit Requesting 

Foreign Mailing, requesting the Clerk to mail notice, this time of the Order and 

Judgment and the Memorandum Opinion entered by the D.C. District Court, by 

registered mail, return receipt requested.  The Clerk certified in April 2012 that 

the documents had been mailed to Sudanʹs Minister of Foreign Affairs via the 

Sudanese Embassy in Washington, D.C.  Sudan again failed to appear or contest 

the judgment.   

                      On October 2, 2012, plaintiffs registered the judgment in the 

Southern District of New York, seeking to execute against respondent banks 
                                              
                    After oral argument in the instant appeal, Sudan made a Rule 60(b) 
                      2

motion in the D.C. District Court to set aside the default judgment.  Harrison v. Republic 
of Sudan, No. 10‐CV‐1689 (D.D.C. June 14, 2015) (Docket No. 55).  Sudan moved to hold 
this appeal in abeyance pending resolution of the motion for vacatur.  We deny the 
motion.     
                                                 ‐ 6 ‐ 
 
holding Sudanese assets frozen pursuant to the Sudan Sanctions Regulations, see 

31 C.F.R. Part 538, and on May 9, 2013, plaintiffs filed a Notice of Pending 

Action.   

                      On June 28, 2013, following a motion by plaintiffs, the D.C. District 

Court entered an order finding that post‐judgment service had been effectuated, 

and that sufficient time had elapsed following the entry of judgment and the 

giving of notice of such judgment to seek attachment and execution, pursuant to 

28 U.S.C. § 1610(c).3  On September 20, 2013, the district court below entered a 

similar order, finding both that sufficient time had passed since entry of the 

default judgment, and that service of the default judgment had been properly 

effectuated.  Sudan failed to challenge these orders.    

                         Plaintiffs then filed a series of petitions in the Southern District 

seeking turnover of Sudanese assets, including against Mashreqbank, BNP 

Paribas, and Credit Agricole Corporate and Investment Bank.  The District Court 

granted the petitions, issuing turnover orders on December 12, 2013, December 

13, 2013, and January 6, 2014, respectively.  Plaintiffs served all three petitions, as 


                                              
                    Section 1610(c) provides that ʺ[n]o attachment or execution . . .  
                      3

shall be permitted until the court has ordered such attachment and execution after 
having determined that a reasonable period of time has elapsed following the entry of 
judgment and the giving of any notice required under section 1608(e) of this chapter.ʺ 
                                                   ‐ 7 ‐ 
 
well as their § 1610(c) motion, by U.S. mail addressed to Sudanʹs Minister of 

Foreign Affairs ‐‐ at that point Ali Ahmed Karti, who had replaced Deng Alor 

Koul as represented by plaintiffs ‐‐ via the Embassy of Sudan in Washington.   

                      Sudan filed its notice of appearance on January 13, 2014, only after 

all three turnover orders were entered by the District Court below.  The same 

day, Sudan timely appealed.4   

                       

                       

                                              
                      4 As a threshold matter, plaintiffs contend that this Court lacks 
jurisdiction over the December 12, 2013 and December 13, 2013 orders, and that the 
appeal is timely only with respect to the January 6, 2014 order, because the notice of 
appeal was not filed until January 14, 2014.  Sudan was required to file a notice of 
appeal ʺwith the district court clerk within 30 days after entry of the judgment or order 
appealed from,ʺ Fed. R. App. P. 4(a)(1)(A), and ʺthe timely filing of a notice of appeal in 
a civil case is a jurisdictional requirement,ʺ Bowles v. Russell, 551 U.S. 205, 214 (2007).  
Sudan did in fact file a notice of appeal on January 13, 2014, the last day for timely filing 
of an appeal from the earliest order.  Though Sudan neglected to manually select the 
orders it was appealing on ECF, triggering a ʺfiling errorʺ in the docket entry, Docket 
No. 34, the notice of appeal was accessible on the docket, the notice itself stated in plain 
language the three orders at issue, and Sudan corrected the electronic error the next 
day, by filing an otherwise identical order on January 14, 2014.  Because there was no 
ambiguity in Sudanʹs January 13, 2014 notice of appeal, the appeal is timely as to all 
three turnover orders.  See Becker v. Montgomery, 532 U.S. 757, 767 (2001) 
(ʺ[I]mperfections in noticing an appeal should not be fatal where no genuine doubt 
exists about who is appealing, from what judgment, to which appellate court.ʺ); see also 
Contino v. United States, 535 F.3d 124, 127 (2d Cir. 2008) (ʺ[T]he failure to sign [a notice of 
appeal] may be remedied after the time period for filing the notice has expired.ʺ); New 
Phone Co. v. City of New York, 498 F.3d 127, 131 (2d Cir. 2007) (ʺOur jurisdiction . . . 
depends on whether the intent to appeal from that decision is clear on the face of, or can 
be inferred from, the notices of appeal.ʺ). 
                                                 ‐ 8 ‐ 
 
                                    DISCUSSION 

             Two issues are presented: (a) whether service of process on the 

Sudanese Minister of Foreign Affairs via the Sudanese Embassy in Washington 

complied with the requirement of 28 U.S.C. § 1608(a)(3) that service be sent to the 

head of the ministry of foreign affairs, and (b) whether the District Court erred in 

issuing turnover orders without first obtaining either an OFAC license or a DOJ 

Statement of Interest explaining why no OFAC license was required. 

A.    Service of Process on the Minister of Foreign Affairs  

             The FSIA provides the sole means for effecting service of process on 

a foreign state.  See 28 U.S.C. § 1608(a); H.R. Rep. No. 94‐1487, at 23 (1976), as 

reprinted in 1976 U.S.C.C.A.N. 6604, 6622 (ʺSection 1608 sets forth the exclusive 

procedures with respect to service on . . . a foreign state . . . .ʺ).  Four methods of 

service are prescribed, in descending order of preference.  28 U.S.C. § 1608(a)(1)‐

(4).  Plaintiffs must attempt service by the first method, or determine that it is 

unavailable, before attempting subsequent methods in the order in which they 

are laid out. 

             The first method is service ʺin accordance with any special 

arrangement for service between the plaintiff and the foreign state or political 



                                          ‐ 9 ‐ 
 
subdivision.ʺ  Id. § 1608(a)(1).  In the absence of such a special arrangement, the 

statute next permits service ʺin accordance with an applicable international 

convention on service of judicial documents.ʺ  Id. § 1608(a)(2).  If neither of these 

first two methods is available, plaintiffs may proceed according to the third 

method, which permits service ʺby sending a copy of the summons and 

complaint and a notice of suit, together with a translation of each into the official 

language of the foreign state, by any form of mail requiring a signed receipt, to 

be addressed and dispatched by the clerk of the court to the head of the ministry of 

foreign affairs of the foreign state concerned.ʺ  Id. § 1608(a)(3) (emphasis added).  

Finally, the statute provides that if service cannot be made under the first three 

paragraphs, service is permitted as a last resort ʺby any form of mail requiring a 

signed receipt, to be addressed and dispatched by the clerk of the court to the 

Secretary of State in Washington, District of Columbia, to the attention of the 

Director of Special Consular Services ‐‐ and the Secretary shall transmit one copy 

of the papers through diplomatic channels to the foreign state.ʺ  Id. § 1608(a)(4). 

              Here, it is undisputed that service in conformity with the first two 

methods was unavailable, because plaintiffs have no ʺspecial arrangementʺ for 

service with Sudan, and because Sudan is not a party to an ʺinternational 



                                          ‐ 10 ‐ 
 
convention on service of judicial documents.ʺ  Id. §1608(a)(1)‐(2).  Thus, 

§ 1608(a)(3) was the preferred method of service, and plaintiffs effectuated 

service in accordance with this paragraph.  In the underlying litigation in the 

D.C. District Court, the Clerk of Court sent process by U.S. mail, return receipt 

requested, to the Minister of Foreign Affairs, Deng Alor Koul, via the Embassy of 

Sudan in Washington, D.C. 

                      As an initial matter, plaintiffs complied with the first three clauses of 

28 U.S.C. § 1608(a)(3).  First, service could not be made under paragraphs (1) or 

(2) of § 1608(a).  Second, plaintiffs directed the Clerk of Court to include in the 

service package a copy of the summons and complaint, and notice of suit, and 

the Clerk confirmed that a translation of each was included.  And third, plaintiffs 

directed the clerk of court to serve Sudan by a ʺform of mail requiring a signed 

receipt,ʺ id. § 1608(a)(3), and, after the clerk mailed the service package on 

November 17, 2010, a return receipt was in fact received on November 23, 2010.5    



                                              
                     At oral argument, counsel for Sudan represented that the Minister 
                      5

of Foreign Affairs did not have actual notice of the underlying suit because at the time 
of the mailing to the Embassy, Sudan was in the final months of a coalition government 
with the Sudan Peopleʹs Liberation Movement, before South Sudan became 
independent.  According to counsel, due to the structure of the power‐sharing 
agreement the Minister of Foreign Affairs would not have received notice from the 
opposition‐controlled Embassy.  But on the record before us we can look only at the 
                                                 ‐ 11 ‐ 
 
                      On appeal, Sudan argues that service on Sudanʹs Minister of Foreign 

Affairs via the Sudanese Embassy in Washington does not comply with the 

requirement of the final clause of 28 U.S.C. § 1608(a)(3), that service be sent ʺto 

the head of the ministry of foreign affairs.ʺ  Sudan contends that service should 

have been sent to Sudanʹs Minister of Foreign Affairs at the Ministry of Foreign 

Affairs in Khartoum, and because service was ineffective under § 1608(a), the 

D.C. District Court lacked personal jurisdiction over Sudan. 

                      In answering this issue, one of first impression in our Circuit, we 

look to the statutory language, cases that have interpreted this statute, and the 

legislative history.  See United States v. Allen, 788 F.3d 61, 66 (2d Cir. 2015).    

                      On its face, the statute requires that process be mailed ʺto the head 

of the ministry of foreign affairs of the foreign state.ʺ  28 U.S.C. § 1608(a)(3).  It is 

silent as to a specific location where the mailing is to be addressed.  If Congress 

had wanted to require that the mailing be sent to the head of the ministry of 

foreign affairs in the foreign county, it could have said so.  In § 1608(a)(4), for 

example, Congress specified that the papers be mailed ʺto the Secretary of State 

in Washington, District of Columbia, to the attention of the Director of Special 

                                                                                                                                                  
service as it was mailed and received by the Embassy, and whether that service satisfied 
the statute.    
                                                                    ‐ 12 ‐ 
 
Consular Services,ʺ for transmittal to the foreign state ʺthrough diplomatic 

channels.ʺ  Id. § 1608(a)(4) (emphasis added).  Nothing in § 1608(a)(3) requires 

that the papers be mailed to a location in the foreign state, and the method 

chosen by plaintiffs ‐‐ a mailing addressed to the minister of foreign affairs at the 

embassy ‐‐ was consistent with the language of the statute and could reasonably 

be expected to result in delivery to the intended person.     

             What little case law there is on this question accords with our 

reading of § 1608(a)(3), that service on a minister of foreign affairs via an 

embassy address constitutes literal compliance with the statute.  This is not the 

first time that Sudan has made the argument for a more restrictive reading of 

§ 1608(a)(3).  In Rux v. Republic of Sudan, the Eastern District of Virginia rejected 

Sudanʹs contention that service had to be mailed directly to the Minister of 

Foreign Affairs at the Ministry of Foreign Affairs in Khartoum, rather than to the 

Minister of Foreign Affairs via the Sudanese Embassy.  No. 04‐CV‐428, 2005 WL 

2086202, at *16 (E.D. Va. Aug. 26, 2005), affʹd on other grounds, 461 F.3d 461 (4th 

Cir. 2006).  The district court found that ʺ[t]he text of § 1608(a)(3) does not 

prohibit service on the Minister of Foreign Affairs at an embassy address.  




                                         ‐ 13 ‐ 
 
Indeed, the statute does not prescribe the place of service, only the person to 

whom process must be served.ʺ  Id.   

              In another case, Wye Oak Technology, Inc. v. Republic of Iraq, the 

Eastern District of Virginia similarly held that service via an embassy is sufficient 

to satisfy the FSIA as long as the service is directed to the Minister of Foreign 

Affairs.  No. 09‐CV‐793, 2010 WL 2613323, at *5‐6 (E.D. Va. June 29, 2010), affʹd on 

other grounds, 666 F.3d 2015 (4th Cir. 2011).  In Wye Oak, a summons was issued 

by the clerk of the court to the ʺHead of the Ministry of Foreign Affairs of Iraq, 

care of the Embassy of the Republic of Iraq in Washington, DC.ʺ  Id. at *4 

(internal quotation marks omitted).  The district court found that: 

              Section (a)(3) does not impose a requirement that an 
              otherwise proper service package must be delivered to 
              a particular destination.  No doubt, the address to 
              which the service package is directed must bear some 
              objectively reasonable relationship to the head of the 
              Ministry of Foreign Affairs and the chosen method of 
              delivery must have some reasonable expectation of 
              success.  However, there is nothing on the face of 
              Section (a)(3) that prohibits [plaintiff]ʹs chosen method 
              of delivery to the head of the Ministry of Foreign  
              Affairs . . . . 
 
Id. at *5.  We agree.     




                                         ‐ 14 ‐ 
 
             Cases where § 1608(a)(3) service was held to be ineffective involved 

suits where service was sent ʺto a person other than the Minister of Foreign 

Affairs, not to a place other than the Ministry of Foreign Affairs.ʺ  Rux, 2005 WL 

2086202, at *16 (emphasis in original); see Magness v. Russian Fedʹn, 247 F.3d 609, 

613 (5th Cir. 2001) (finding service improper where complaint sent to Texas 

Secretary of State for forwarding to Boris Yeltsin, and also sent directly to 

Russian Deputy Minister of Culture); Transaero, Inc. v. La Fuerza Aerea Boliviana, 

30 F.3d 148, 153‐54 (D.C. Cir. 1994) (finding service improper when made on ʺthe 

Bolivian Ambassador and Consul General in Washington, and the Bolivian First 

Minister and the Bolivian Air Force in La Paz[,] but never [on] the Ministry of 

Foreign Affairs or the Secretary of Stateʺ); Alberti v. Empresa Nicaraguense De La 

Carne, 705 F.2d 250, 253 (7th Cir. 1983) (holding that the Ambassador of 

Nicaragua cannot be construed as the head of the ministry of foreign affairs).  

             The legislative record on § 1608(a)(3) is sparse, and sheds little light 

on the question.  The 1976 House Judiciary Committee Report seemed to 

contemplate ‐‐ and reject ‐‐ service on an embassy in its discussion of proposed 

methods of service under the FSIA: 

             A second means [of service], of questionable validity, 
             involves the mailing of a copy of the summons and 

                                        ‐ 15 ‐ 
 
           complaint to a diplomatic mission of the foreign state. 
           Section 1608 precludes this method so as to avoid 
           questions of inconsistency with section 1 of article 22 of 
           the Vienna Convention on Diplomatic Relations, 23 UST 
           3227, TIAS 7502 (1972), which entered into force in the 
           United States on December 13, 1972.  Service on an 
           embassy by mail would be precluded under this bill.  
           See 71 Dept. of State Bull. 458‐59 (1974). 
            
H.R. Rep. No. 94‐1487, at 26 (1976), as reprinted in 1976 U.S.C.C.A.N. 6604, 6625.  

This report, though, fails to make the distinction at issue in the instant case, 

between ʺ[s]ervice on an embassy by mail,ʺ id. (emphasis added), and service on 

a minister of foreign affairs via or care of an embassy.  The House Report suggests 

that § 1608 precludes service on an embassy to prevent any inconsistency with 

the Vienna Convention on Diplomatic Relations, Apr. 18, 1961, 23 U.S.T. 3227 

(entered into force in United States Dec. 13, 1972) [hereinafter Vienna 

Convention].  The relevant sections of the Vienna Convention say only that ʺ[t]he 

premises of the mission shall be inviolable,ʺ and that ʺ[a] diplomatic agent shall   

. . . . enjoy immunity from [the host stateʹs] civil and administrative jurisdiction.ʺ  

Id. arts. 22, 31.  In a case where the suit is not against the embassy or diplomatic 

agent, but against the foreign state with service on the foreign minister via the 

embassy address, we do not see how principles of mission inviolability and 




                                         ‐ 16 ‐ 
 
diplomatic immunity are implicated.  Moreover, Sudan has not sought to rely on 

this legislative history.   

              In this case, service was directed to the right individual, using the 

Sudanese Embassy address for transmittal.  Process was not served on the 

foreign mission; rather, process was served on the Minister of Foreign Affairs via 

the foreign mission.  The requirement advanced by Sudan, that service be mailed 

directly to a ministry of foreign affairs in the foreign country, makes little sense 

from a reliability perspective and as a matter of policy.  While direct mailing 

relies on the capacity of the foreign postal service or a commercial carrier, mail 

addressed to an embassy ‐‐ as an extension of the foreign state ‐‐ can be 

forwarded to the minister by diplomatic pouch.  See Rux, 2005 WL 2086202, at *16 

(addressing the ʺinherent reliability and security associated with diplomatic 

pouches,ʺ which, ʺunlike the United States Postal Service, DHL, or any other 

commercial carrier, is accorded heightened protection under international law to 

ensure safe and uncompromised delivery of documents between countries.ʺ 

(citing Vienna Convention, art. 27)).   

              We conclude that plaintiffs complied with the plain language of the 

FSIAʹs service of process requirements at 28 U.S.C. § 1608(a)(3).   



                                           ‐ 17 ‐ 
 
             Finally, though not well developed in its brief, we construe Sudan as 

also raising a question as to whether service was proper in the turnover 

proceedings.  Because we have found that service of the default judgment in the 

underlying D.C. District Court case was proper, Sudanʹs argument fails.  See 28 

U.S.C. § 1608(e) (ʺA copy of [the] default judgment shall be sent to the foreign 

state . . . in the manner prescribed for service in this section.ʺ); Peterson v. Islamic 

Republic of Iran, 627 F.3d 1117, 1130 (9th Cir. 2010) (ʺThe FSIA is quite clear what 

a plaintiff must serve on a foreign state before a court may enforce a default 

judgment against that state: the default judgment.  Service of post‐judgment 

motions is not required.ʺ); Autotech Techs. LP v. Integral Research & Dev. Corp., 499 

F.3d 737, 747‐49 (7th Cir. 2007) (holding that the federal rules for service applied 

because the FSIAʹs service provisions do not cover post‐judgment motions).   

             Here, plaintiffs served all three turnover petitions at issue, as well as 

their Motion for Entry of Order Finding Sufficient Time Has Passed to Seek 

Attachment and Execution of Defendant / Judgment Debtorʹs Assets, by U.S. mail 

addressed to Sudanʹs new Minister of Foreign Affairs, Ali Ahmed Karti, via the 

Embassy of Sudan in Washington.  Service of these post‐judgment motions was 

not governed by the heightened standards of § 1608(a), and was required to 



                                          ‐ 18 ‐ 
 
adhere only to the notice provisions of the federal rules, with which plaintiffs 

complied.  See Fed. R. Civ. P. 5(a)(2) (ʺNo service is required on a party who is in 

default for failing to appear.  But a pleading that asserts a new claim for relief 

against such a party must be served on that party under Rule 4.ʺ); Fed. R. Civ. P. 

5(b)(2)(C) (ʺA paper is servedʺ by ʺmailing it to the personʹs last known address   

‐‐ in which event service is complete upon mailing.ʺ).   

B.     Attachment of Assets Without an OFAC License or Case‐Specific DOJ 
       Statement of Interest 
 
             Sudan contends that the District Court erred in ordering the 

turnover of sanctions‐controlled assets without first procuring either an OFAC 

license or a case‐specific DOJ Statement of Interest stating that no OFAC license 

was necessary.  We disagree.  The government has made its position known 

through previous Statements of Interest that judgment holders under the 

Terrorism Risk Insurance Act of 2002 (the ʺTRIAʺ), 28 U.S.C. § 1610 note, are 

exempt from the normal OFAC licensure requirement, and the governmentʹs 

position is not limited to the cases in which it filed the Statements. 

             Section 1605 of the FSIA creates exceptions to the general blanket 

immunity of foreign states from the jurisdiction of U.S. courts, including the 

ʺterrorism exception,ʺ 28 U.S.C. § 1605A, which Congress added to the FSIA in 

                                        ‐ 19 ‐ 
 
1996 to ʺgive American Citizens an important economic and financial weapon 

against . . . outlaw statesʺ that sponsor terrorism.  H.R. Rep. No. 104‐383, at 62 

(1995).  This exception allows courts to hear claims against foreign states 

designated by the State Department as ʺstate sponsor[s] of terrorism.ʺ  See 

Calderon‐Cardona v. Bank of N.Y. Mellon, 770 F.3d 993, 996 (2d Cir. 2014).6 

                       In an effort to further aid victims of terrorism in satisfying 

judgments against foreign sponsors of terrorism, Congress enacted the TRIA, the 

purpose of which is to ʺdeal comprehensively with the problem of enforcement 

of judgments rendered on behalf of victims of terrorism in any court of 

competent jurisdiction by enabling them to satisfy such judgments through the 

attachment of blocked assets of terrorist parties.ʺ  Weininger v. Castro, 462 F. 

Supp. 2d 457, 483 (S.D.N.Y. 2006) (quoting H.R. Rep. No. 107‐779, at 27 (2002)).  

Section 201(a) of the TRIA, which governs post‐judgment attachment in some 

terrorism cases, provides, in relevant part:  

                      Notwithstanding any other provision of law . . . , in 
                      every case in which a person has obtained a judgment 
                      against a terrorist party on a claim based upon an act of 
                      terrorism, or for which a terrorist party is not immune 
                                              
                      The State Department currently designates Iran, Sudan, and Syria 
                      6

as state sponsors of terrorism.  Sudan has been designated as such since August 12, 
1993.  U.S. Depʹt of State, State Sponsors of Terrorism, http://www.state.gov/j/ct/list/c 
14151.htm (last visited Sept. 22, 2015).    
                                                 ‐ 20 ‐ 
 
                      under section 1605A or 1605(a)(7) (as such section was 
                      in effect on January 27, 2008) of title 28, United States 
                      Code, the blocked assets of that terrorist party 
                      (including the blocked assets of any agency or 
                      instrumentality of that terrorist party) shall be subject to 
                      execution or attachment in aid of execution in order to 
                      satisfy such judgment to the extent of any 
                      compensatory damages for which such terrorist party 
                      has been adjudged liable. 
 
TRIA § 201(a) (codified at 28 U.S.C. § 1610 note).  
 
            Sudanese assets in the United States are subject to just such a block, 

pursuant to sanctions that began with Executive Order 13067 in 1997 and are 

now administered by OFAC and codified at 31 C.F.R. Part 538.  Ordinarily, 

unless a plaintiff obtains a license from OFAC, he is barred from attaching assets 

that are frozen under such sanctions regimes.  See Estate of Heiser v. Bank of Tokyo 

Mitsubishi UFJ, N.Y. Branch, 919 F. Supp. 2d 411, 422 (S.D.N.Y. 2013).7  

Nonetheless, barring any contrary authority, a court will accept that no OFAC 



                                              
                      7In the case of Sudan, there are two relevant provisions that forbid 
the attachment of blocked assets.  See 31 C.F.R. § 538.201(a) (ʺExcept as authorized by 
regulations, orders, directives, rulings, instructions, licenses, or otherwise, no property 
or interests in property of the Government of Sudan, that are in the United States . . . 
may be transferred . . . .ʺ); 31 C.F.R. § 538.313 (ʺThe term transfer means . . . the issuance, 
docketing, filing, or levy of or under any judgment, decree, attachment, injunction, 
execution, or other judicial or administrative process or order, or the service of any 
garnishment . . . .ʺ (emphasis added)).  
 
                                                 ‐ 21 ‐ 
 
license is required on the authority of a DOJ Statement of Interest filed pursuant 

to 28 U.S.C. § 517.  Id. at 423. 

              The question, then, is whether § 201(a) of the TRIA and § 1610(g) of 

the FSIA, which authorize the execution of § 1605A judgments against state 

sponsors of terrorism, permit a § 1605A judgment holder to attach blocked 

Sudanese assets without a license from OFAC.  The government, in previous 

Statements of Interest, has answered this question in the affirmative.   

              In Weininger, plaintiffs obtained a default judgment against Cuba 

and sought turnover of funds blocked pursuant to the Cuban Assets Control 

Regulations, held by a garnishee bank.  462 F. Supp. 2d at 499.  The bank 

petitioned for interpleader relief.  In a Statement of Interest filed with the district 

court, the DOJ indicated that ʺ[i]n the event the Court determines that the funds 

are subject to TRIA, the funds may be distributed without a license from the 

Office of Foreign Assets Control.ʺ  Id. (alteration in original) (quoting DOJ Ltr., 

Jan. 6, 2006).  

              Several years later, in the D.C. District Court, the DOJ filed a 

Statement of Interest that, while primarily addressing a different question, took 

the position that ʺwhen a blocked asset comes within TRIAʹs scope, TRIA 



                                         ‐ 22 ‐ 
 
generally overrides OFACʹs regulations requiring that a license be obtained 

before the asset is attached.ʺ  Estate of Heiser v. Islamic Republic of Iran, No. 00‐CV‐

2329, 807 F. Supp. 2d 9 (D.D.C. 2011) (Docket No. 230).      

             Finally, in a related case, Bank of Tokyo, the government yet again 

reiterated its position in a Statement of Interest filed with the district court.  919 

F. Supp. 2d at 422‐23.  In Bank of Tokyo, petitioners were family members and the 

estates of seventeen Air Force servicemembers killed in the 1996 Khobar Towers 

bombing in Saudi Arabia, and sought to satisfy the D.C. District Court judgment 

against the Islamic Republic of Iran by compelling respondent banks in New 

York to relinquish sanctions‐blocked funds.  The district court held that 

petitioners were entitled to attachment of Iranʹs assets, relying in part on the 

letter from the U.S. Attorneyʹs Office.  The Statement of Interest explicitly noted 

that the DOJ had previously addressed this issue in another public filing, in 

Weininger, 462 F. Supp. 2d 457.  The district court noted that it ʺis aware of no 

contrary authority that would require an OFAC license in this instance.  It 

accepts the Statement of Interestʹs assertion that no OFAC license is required.ʺ  

Bank of Tokyo, 919 F. Supp. 2d at 423. 




                                          ‐ 23 ‐ 
 
             Sudan contends that unlike in Bank of Tokyo, the District Court in the 

instant case did not seek a Statement of Interest before issuing the turnover 

order.  While it is true that the District Court did not explicitly seek a new case‐

specific Statement from DOJ, it relied on the persuasive authority of the previous 

Statements on the issue.  In the December 12, 2013, December 13, 2013, and 

January 6, 2014 turnover orders, the District Court wrote that ʺ[a]n OFAC license 

is not necessary to disburse these funds and no notice is necessary to the 

Sudanese agencies and instrumentalities.ʺ  J. App. at 67, 73, 78 (citing Bank of 

Tokyo, 919 F.Supp. 2d at 422; Heiser v. Islamic Republic of Iran, 807 F.Supp. 2d at 23; 

Weininger, 462 F.Supp. 2d 457). 

             Sudan points to no authority that requires a court to seek a new 

Statement of Interest in every case in which this issue arises.  Unless or until the 

United States changes its position, the Weininger and Heiser Statements of 

Interests represent the governmentʹs clear intent to exempt TRIA judgment 

holders from sanctions regime OFAC licensure requirements.  Because we find 

that the District Court properly relied on the Weininger and Heiser letters, we 

need not reach appelleesʹ alternative argument for affirmance, that as a matter of 

law, even without recourse to a Statement of Interest, an OFAC license is 



                                         ‐ 24 ‐ 
 
unnecessary to distribute blocked assets to a TRIA judgment holder.  See, e.g., 

Rubin v. Islamic Republic of Iran, 709 F.3d 49, 54 (1st Cir. 2013) (ʺTRIA thereby 

allows a person to circumvent the normal process for attaching assets that are 

blocked under a sanctions program, which entails obtaining a license from 

OFAC.ʺ).   

              Once a district court determines that blocked assets are subject to the 

TRIA, those funds may be distributed without a license from OFAC.  Plaintiffs in 

this case obtained an underlying § 1605A terrorism judgment from the D.C. 

District Court and properly domesticated that judgment in the Southern District 

of New York, asserting a right to execute against Sudanʹs assets pursuant to the 

TRIA and 28 U.S.C. § 1610(g).  The turnover orders then properly issued. 

                                   CONCLUSION 

              For the foregoing reasons, the orders of the district court are 

AFFIRMED.  




                                         ‐ 25 ‐